        Case 4:18-cr-00466-BSM Document 315 Filed 05/07/19 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

UNITED STATES OF AMERICA                                                        PLAINTIFF

v.                          CASE NO. 4:18CR00466-01 BSM

ERIC BALDWIN                                                                  DEFENDANT

                                          ORDER

       Defendant Eric Baldwin’s unopposed motion to continue his May 20, 2019, trial [Doc.

No. 314] is granted.

       The continuance is warranted and the failure to grant it would deny Baldwin the time

reasonably necessary to effectively prepare for trial, taking into account the exercise of due

diligence. Further, because the continuance is given upon the motion of Baldwin, the

continuance satisfies the ends of justice and outweighs the public’s and defendant’s interest

in a speedy trial. The trial is continued to Monday, January 27, 2020, at 9:30 a.m. The period

of delay resulting from the continuance is excluded pursuant to 18 U.S.C. § 3161(h)(7)(A).

       Co-defendants 2 through 12; 14 through 23; and 25 through 30 have not been severed.

Therefore, the trial of co-defendants will also be continued, and the period of delay resulting

from the continuance is excluded pursuant to 18 U.S.C. § 3161(h)(6).

              IT IS SO ORDERED this 7th day of May 2019.


                                                 UNITED STATES DISTRICT JUDGE
